DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on April 07, 2022, the Detailed Action issued January 07, 2022, wherein Claims 1-12 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

DISPOSITION OF CLAIMS
Claims 1 and 3-12 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1 and 3-12 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 1 regarding a blade of a bypass turbine engine wherein said position along the chord of the aerofoil associated with the maximum camber corresponds to a relative chord length comprised between (((55% and 75%))), in combination with the remaining limitations set forth respectively in Claim 1 are not disclosed nor taught by the prior art.

      Concerning the closest prior art, (COJANDE - US 2016/0194962 A1) and (STALKER – US 2,830,753) discloses essentially almost all the limitations of claim 1 as discussed in the final office action mailed on January 07, 2022 (Pages 4-6).

However, neither (COJANDE - US 2016/0194962 A1) and (STALKER – US 2,830,753) nor the related prior art discloses a blade of a bypass turbine engine wherein said position along the chord of the aerofoil associated with the maximum camber corresponds to a relative chord length comprised between (((55% and 75%))).
The following Examiner Note is an Examiner rationale and opinion that do not limit the scope of the allowed claim language but gives an example of why the Examiner believes the claimed language is allowable:
STALKER (Fig. 5) teaches a curvature that produce a maximum camber associated with a position along said chord corresponding to a relative chord length of at least 55%, with an offset of said maximum camber toward the trailing edge. But of course that give a broad range of possibilities to experiment making cumbersome such an experimentation without a reference to start the experimentation itself. Stalker also gave a random example of having the maximum camber associated with a position corresponding to a relative chord length comprising 80%.
Applicant on paragraph [0046] of the Written Specification discloses that the maximum camber is associated with a position corresponding to a relative chord length comprising between 55% and 75%, even between 55% and 65%.  It is in fact noted that the best effects (see below) are obtained around 60%.
The Examiner recognized that the value of a maximum camber associated with a position along said chord corresponding to a relative chord length of 60% is a “critical value” disclosed explicitly in the Present Application Written Specification ([0046]). Setting said value will present undue experimentation not disclosed on STALKER and while values of more than 50% and specifically 80% are taught/suggested/disclosed, the specific value of 60% is not a “straightforward experimentation/iteration” due to the nature of the type of flow (e.g. fully turbulent non-homogenous air flow) present in a fan blade stage of a turbine engine. Moreover, changing the curvature of an airfoil will require changing several flow  and structural parameters that will change modelling and experimentation values all over the place.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747